Citation Nr: 0204532	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for degenerative 
arthritis and disc disease of the lumbar spine.

3.  Entitlement to service connection for a hearing 
impairment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  He participated in the United States Army Reserves 
from 1977 through 1991, and was called to active duty during 
Operation Desert Shield/Storm from January 25, 1991, through 
March 26, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.

In light of the grant of service connection for PTSD herein, 
the Board refers to the RO the veteran's claims for 
entitlement to benefits under 38 C.F.R. § 4.29.  The Board 
also refers to the RO for action deemed appropriate the issue 
of entitlement to service connection for tinnitus, as a 
component of his claim for service connection for "hearing 
condition".


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was assigned to a military police battalion 
during his service in the  Republic of Vietnam and 
participated in roadrunner operations on Highway QL-19 
between Pleiku and the Mang Giang Pass performing convoy 
escort services.

3.  The veteran engaged in combat with the enemy.

4.  The veteran has been diagnosed as having post-traumatic 
stress disorder as a result of his experiences during service 
in the Republic of Vietnam.

5.  The veteran has generalized osteoarthritis involving 
multiple joints, including the lower lumbar spine, and 
degenerative disc disease of the lumbar spine.  His back 
disorders are degenerative in nature and not shown to be a 
result of trauma.

6.  The veteran's generalized osteoarthritis did not become 
manifest to a degree of 10 percent or more within one year of 
his separation from service.

7.  The veteran has high frequency sensorineural hearing loss 
bilaterally.  Audiometric test results show that he maintains 
94 percent speech recognition in each ear and auditory 
thresholds in frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz no higher than 20 decibels.



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).

2.  Degenerative arthritis and disc disease of the lumbar 
spine were not incurred in or aggravated by active service 
nor was arthritis manifest to a degree of 10 percent within 
one year of  the veteran's separation from service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case and Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran have been obtained and associated 
with the claims folder.  The veteran was also informed of 
the VCAA requirements by letter dated in January 2002.  And, 
the veteran was given the opportunity to appear and testify 
before a RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claims, but 
declined to do so.

Factual Background

The veteran had active service during the Vietnam Conflict 
and served as a radio operator and movement specialist for 
the 504th Military Police Battalion during his tour of duty 
in the Republic of Vietnam.  Documents received from the 
Department of the Army, U. S. Armed Services Center for 
Research of Unit Records, show that the 504th Military Police 
Battalion ran roadrunner operations on Highway QL-19 between 
Pleiku and the Mang Giang Pass performing convoy escort 
services and that the Battalion experienced battle losses 
including killings and injuries in 1969.  The veteran's 
personnel records reflect that he participated in the TET 
1969 counter-offensive and the Vietnam summer-fall 1969 
campaigns.  He was honorably discharged in October 1970, and 
was not awarded any combat citations.

The veteran joined the United States Army Reserves in 1977.  
In January 1991, he was called up for service during 
Operation Desert Shield/Storm.  The veteran served 
approximately sixty days during this wartime period, being 
honorably discharged in March 1991.  He contends that a back 
injury from his first tour of duty was aggravated during 
week-end Reserve training in 1989, and again in 1991 when 
riding in service vehicles.

The veteran's service medical records are void of any 
treatment for a psychiatric condition, a back injury, and/or 
hearing loss.  He asserts that he experiences psychiatric 
problems now as a result of the experiences he had during his 
service in the Republic of Vietnam.  The veteran also 
contends that he injured his back while lifting ammunition 
during his first tour of duty and that he has hearing loss 
and tinnitus as a result of acoustic trauma associated with 
combat situations in the Republic of Vietnam.  Specifically, 
the veteran avers that in his convoy escort duties, he was 
exposed to the explosion of landmines and was occasionally 
under fire from the enemy.  He has related seeing bodies, 
including that of an unborn child, after a vehicle hit a 
landmine.  And, the veteran asserts that he helped a child 
after being hit by a flare and that he was ordered to 
participate in the killing of a soldier who was absent 
without leave (AWOL).  A fellow serviceman submitted a 
statement in November 1997, stating that the veteran did, in 
fact, participate in the movement of convoys traveling on 
Highways QL-19 and QL-14 as a radio operator and movement 
specialist with the 504th Military Police Battalion, and that 
their base camp as well as escorted convoys took on numerous 
shellings and ambush attacks.

The medical evidence of record reveals that the veteran is 
prescribed pain medication for osteoarthritis of multiple 
joints, including his lumbar spine, shoulders, knees, and 
left foot.  In 1994, his back condition was diagnosed as 
fairly severe osteoarthritis of the lumbar spine with 
osteophyte formations and disc disease at the L4-L5 and L5-S1 
levels.  The medical evidence shows that the veteran's back 
disorder is a degenerative condition and there is no 
relationship made to any alleged injury.  Treatment records 
also contain complaints of ringing in both ears.

The veteran has been diagnosed as having post-traumatic 
stress disorder as well as obsessive-compulsive disorder.  
Some of his records reveal symptoms associated with a 
depressive disorder such as dysthymia.  The majority of the 
veteran's psychiatric treatment has been for the symptoms of 
post-traumatic stress disorder, all of which have been 
attributed to his experiences in active service in the 
Republic of Vietnam.

The report of the VA audiometric examination performed in 
September 1996, reveals puretone thresholds in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 10, 10, 15, 
and 15 decibels respectively with 94 percent speech 
recognition; puretone thresholds in the left ear at the same 
levels were 10, 10, 10, 15, and 20 decibels respectively, 
also with 94 percent speech recognition.  The veteran was 
diagnosed as having mild high frequency sensorineural hearing 
loss and tinnitus bilaterally.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A chronic disease will be considered to have been incurred in 
service under the circumstances outlined in 38 C.F.R. § 3.307 
even though there is no evidence of such disease during the 
period of service.  The veteran must have served ninety days 
or more during a war period or after December 31, 1946.  And, 
the disease must have manifest to a degree of 10 percent or 
more within one year of separation from service.  See 
38 C.F.R. § 3.307.  Arthritis is a chronic disease within the 
meaning of VA law and regulations.  See 38 C.F.R. § 3.309(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The diagnosis 
of a mental disorder must conform to DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

I.  Post-traumatic Stress Disorder

In reviewing the evidence of record, including the 
departmental documents setting forth the duties of the 
veteran's battalion while he was stationed in the Republic of 
Vietnam and revealing battle losses within that battalion, 
the Board finds that the veteran participated in roadrunner 
operations on Highway QL-19 between Pleiku and the Mang Giang 
Pass performing convoy escort services and engaged in combat.  
Accordingly, he is deemed to be a combat veteran and is 
afforded the consideration outlined in 38 U.S.C.A. § 1154(b).  
The veteran's description of events is corroborated by a 
fellow serviceman and is consistent with the places, types 
and circumstances of his service as shown in the official 
history of the battalion.  As such, the Board finds that 
although the specific events the veteran has described as 
being most stressful cannot be corroborated by military 
records because they are largely unrecorded events, all 
reasonable doubt is resolved in the veteran's favor in 
finding that he performed duties during his active service in 
the Republic of Vietnam that are deemed to be combat in 
nature.  Specifically, the veteran was under fire during 
convoy escorts and witnessed the aftermath of mines exploding 
and killing people.

Upon finding that the veteran had combat experiences in 
service, the Board looks to the medical evidence to determine 
the nature of his psychiatric disorder.  As stated above, the 
veteran has a diagnosis of post-traumatic stress disorder 
which is attributed to his experiences in the Republic of 
Vietnam.  Accordingly, the Board finds that the veteran's 
post-traumatic stress disorder was incurred in service and 
service connection is hereby granted.

II.  Degenerative Arthritis and Disc Disease of
the Lumbar Spine

Given the evidence as outlined above, the Board finds that 
the veteran currently has degenerative disease of the spine 
which did not have its onset during service, is not related 
to an injury sustained during active service, and arthritis 
did not manifest to a degree of 10 percent disabling within 
one year of the veteran's separation from service.  His 
service medical records are void of any complaints of and/or 
treatment for a back injury and there is no medical evidence 
to suggest that the veteran's degenerative disorder is the 
result of trauma.  The veteran was discharged from his first 
period of active service in 1970 and from his second period 
of active service in 1991, but was not diagnosed as having 
osteoarthritis of the spine or lumbar disc disease until 
1994.  Consequently, because there is no medical evidence to 
link the veteran's current back disorder to his active 
service, service connection for degenerative arthritis and 
disc disease of the lumbar spine must be and hereby is 
denied.

III.  Hearing Impairment

Upon reviewing the evidence of record, the Board acknowledges 
that the veteran's combat experiences must be considered in 
determining if any hearing disability could be the result of 
acoustic trauma.  The evidence, however, does not show that 
the veteran's bilateral hearing loss is a disability as 
described in 38 C.F.R. § 3.385.  Specifically, the veteran's 
puretone thresholds are no higher than 20 decibels and his 
speech recognition scores are 94 percent bilaterally.  The 
regulation requires at least three of the puretone thresholds 
to be 26 decibels or greater or speech recognition scores 
less than 94 percent.  Thus, the veteran does not meet the VA 
criteria for a current hearing loss disability.  Absent the 
finding of a current disability, service connection may not 
be granted.  As such, service connection for bilateral high 
frequency sensorineural hearing loss is denied.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for degenerative arthritis of the lumbar 
spine is denied.

Service connection for bilateral high frequency sensorineural 
hearing loss is denied.


REMAND

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993) (detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to acquire 
appellate review); 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 
20.202, 20.302(b) (2001).

In this case, in a February 1997 rating decision, the RO, in 
pertinent part, adjudicated the issue of entitlement to a 
permanent and total rating for pension purposes, finding that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to disability, but, as noted in the 
March 1997 notification letter to the veteran, his yearly 
income exceeded the limit set by law.  The veteran entered 
notice of disagreement with this decision in March 1997.  
However, a statement of the case addressing this issue has 
not been issued subsequent to receipt of the notice of 
disagreement.  Consequently, the Board finds that, in view of 
the timely notice of disagreement filed by the veteran in 
March 1997 as to the issue of entitlement to (eligibility 
for) non-service connected pension, the Board must remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to ensure full compliance with due process 
requirements, this issue is REMANDED to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issue of entitlement to (eligibility for) 
a permanent and total rating for pension 
purposes.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran-appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

